1775 I Street, N.W. Washington, DC20006-2401 +12022613300Main +12022613333Fax www.dechert.com THOMAS FRIEDMANN thomas.friedmann@dechert.com +12022613313Direct +12022613016Fax May 5, VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:John Reynolds and Louis Rambo Re:Buckeye Technologies Inc. Form 10-K for the Fiscal Year Ended June 30, 2008 File No. 001-14030 Ladies and Gentlemen: On behalf of our client, Buckeye Technologies Inc. (the “Company”), and in follow up to the conversation of my colleague, William Tuttle, with Ryan Milne of the staff of the Securities and Exchange Commission (the “Commission”) earlier today, we hereby inform you that the Company intends to respond to the comments raised by the staff of the Commission in the letter dated April 22, 2009 from Mr. John Reynolds, Assistant Director, to Mr. John B. Crowe, Chief Executive Officer of the Company, regarding the Company’s Annual Report on Form 10-K for its fiscal year ended June 30, 2008, as filed on August 27, 2008, no later than May 13, 2009. If you have any questions, please feel free to contact the undersigned by telephone at 220.261.3313 (or by facsimile at 202.261.3333) or William Tuttle at 202.261.3352 (or by facsimile at 202.261.3333).Thank you for your cooperation and attention to this matter. Very truly yours, /s/ Thomas J. Friedmann Thomas J.
